Co DD WNW B&B WH PH &

mo wo WV WH WN WN WN NY KN He He He He Ee He OO Eee eee
on TN Nh SF WH NY KY CO OO AHTD DH FP WwW YY KS CO

Case 2:19-cr-00148-JCC Document 16 Filed 08/08/19 Page 1of1

 

 

ENTERED
RECEIVED

 

 

AUG 08 2019

CLERK 1S. Dis THI
U.S. DISTRICT COURT
we ERN DISTRICT OF WASHINGTON

DEPUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,

Plaintiff,

PARK HUNG QUAN,
Defendant.

 

 

 

 

AT SEATTLE

WOR19°148 vec

ORDER CONTINUING DETENTION

An Indictment having been returned against the above-named defendant, now

therefore

IT IS ORDERED that detention be continued as previously set.

DATED this 8" day of August, 2019.

ORDER CONTINUING DETENTION - 1

Ae MYA,

‘UNITED STATES MAGISTRATE JUDGE

UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101
(206) 553-7970
